Citation Nr: 0000268	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  95-34 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis 
and sinusitis.

2.  Entitlement to service connection for a chronic 
gastrointestinal disorder.

3.  Entitlement to service connection for a chronic headache 
disorder, including migraine headaches.

4.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back strain with degenerative changes.

5.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patella of the left knee.

6.  Entitlement to an evaluation in excess of 10 percent for 
impingement syndrome of the left shoulder, status post 
arthroscopic surgery with degenerative changes.

7.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of right acromioclavicular separation, status 
post open reduction surgery with degenerative changes.

8.  Entitlement to an evaluation in excess of 10 percent for 
chronic acne of the face, hands and arms.

9.  Entitlement to a compensable evaluation for bursitis of 
both elbows.

10.  Entitlement to a compensable evaluation for the 
postoperative residuals of surface squamous cell carcinoma of 
the right forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1998, at which time it was remanded 
for additional development.  Subsequent to the Board's 
remand, the Regional Office (RO), in a decision in May 1999, 
granted service connection (and a noncompensable evaluation) 
for bronchitis with asthma and emphysema.  In that same 
rating decision, the RO granted a 10 percent evaluation for 
chronic low back strain with degenerative changes, and 
chondromalacia patella of the left knee.  The veteran voiced 
his disagreement with the assignment of those evaluations, 
and the current appeal ensued.  


FINDINGS OF FACT

1.  The veteran's current rhinitis and/or sinusitis as likely 
as not had their origin during the veteran's period of active 
military service.

2.  The veteran's ulcer disease as likely as not had its 
origin during his period of active military service.

3.  The claim for service connection for a chronic headache 
disorder, including migraine headaches, is not supported by 
cognizable evidence showing that such a disability was 
present in service, or is otherwise of service origin.

4.  The veteran's service-connected low back strain with 
degenerative changes is currently productive of no more than 
slight limitation of motion of the lumbar segment of the 
spine, with characteristic pain on motion.

5.  The veteran's service-connected chondromalacia of the 
left knee is currently productive of moderate impairment of 
that knee, with recurrent subluxation or lateral instability.  

6.  The veteran's service-connected impingement syndrome of 
the left shoulder is currently productive of no more than 
malunion of the clavicle or scapula, or nonunion without 
loose movement, accompanied by pain.  

7.  The veteran's service-connected residuals of right 
acromioclavicular separation are currently productive of no 
more than malunion of the clavicle or scapula, or nonunion 
without loose movement, accompanied by pain.

8.  The veteran's service-connected acne of the face, hands, 
and arms is currently productive of no more than exfoliation, 
exudation, or itching involving an exposed surface or 
extensive area, with no evidence of marked disfigurement.

9.  The veteran's service-connected bursitis of both elbows 
is at present essentially asymptomatic.

10.  The veteran's service-connected residuals of surface 
squamous cell carcinoma of the right forehead consists of a 
scar which is neither tender nor painful on objective 
demonstration, or productive of any disfigurement.  


CONCLUSIONS OF LAW

1.  Allergic rhinitis and sinusitis were incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.102 (1998).

2.  Duodenal ulcer disease was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.102 (1998).

3.  The claim for service connection for a chronic headache 
disorder, including migraine headaches, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).

4.  An evaluation in excess of 10 percent for chronic low 
back strain with degenerative changes is not warranted.  
38 U.S.C.A. § 1155 (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and Part 4, Codes 5292, 5293, 5295 
(1998).

5.  A 20 percent evaluation for chondromalacia patella of the 
left knee is warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, and 
Part 4, Codes 5003, 5010, 5257 (1998).

6.  An evaluation in excess of 10 percent for service-
connected impingement syndrome of the left shoulder, status 
post arthroscopic surgery with degenerative changes, is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Codes 5003, 5010, 
5203 (1998).

7.  An evaluation in excess of 10 percent for service-
connected residuals of right acromioclavicular separation, 
status post open reduction surgery with degenerative changes, 
is not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Codes 5003, 
5010, 5203 (1998).

8.  An evaluation in excess of 10 percent for chronic acne of 
the face, hands, and arms is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4, Codes 
7800, 7806, 7819 (1998).

9.  A compensable evaluation for bursitis of both elbows is 
not warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Part 4, Codes 5019, 5206, 
5207 (1998).  

10.  A compensable evaluation for the residuals of surface 
squamous cell carcinoma of the right forehead is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4, Codes 7800, 7804, 7818 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Allergic 
Rhinitis/Sinusitis,
a Chronic Gastrointestinal Disorder, and a Chronic Headache
Disorder, Including Migraine Headaches

As to those issues involving service connection, the 
threshold question which must be resolved is whether the 
veteran's claims are well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim, meaning a claim which appears to be 
meritorious.  See Murphy v. Derwinski, 1 Vet. App. 81.  A 
mere allegation that disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would "justify a belief by a fair and 
impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 and 
Supp. 1998).  Moreover, where a veteran served continuously 
for ninety (90) days or more during a period of war, or 
during peacetime service after December 31, 1946, and ulcer 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 
(1998).

In the present case, the Board notes that, on a number of 
occasions in service, the veteran received treatment for 
headaches, variously classified as migraine or tension-type 
headaches.  While on Department of Veterans Affairs (VA) 
general medical examination in July 1994, the veteran once 
again complained of headaches, classified as "tension 
cephalalgia," on subsequent VA neurologic examination in 
April 1995, the veteran voiced no complaints regarding 
headaches of any kind.  Physical examination conducted at 
that time showed the veteran's head to be atraumatic and 
normocephalic.  Cranial nerves II through XII were intact, 
and funduscopic evaluation showed the veteran to have flat 
discs bilaterally.  In the opinion of the examiner, the 
veteran showed "normal" neurologic findings.

The Board observes that, during the course of a VA 
gastrointestinal examination, likewise conducted in 1995, the 
veteran complained of "posterior neck tension headaches" 
which he had experienced over the past few months.  However, 
a physical examination conducted at that time was essentially 
unremarkable, and no pertinent diagnosis was noted.  On 
subsequent VA gastrointestinal examination in April 1999, the 
veteran denied the presence of headaches or dizziness, or of 
any weakness in his upper or lower extremities.

As noted above, in order for a claim to be well grounded, 
there must, at a minimum, be competent evidence of current 
disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Absent evidence of a current chronic headache disorder, the 
veteran's claim for service connection is not well grounded, 
and must be denied.

Turning to the issue of service connection for allergic 
rhinitis and/or sinusitis, the Board is of the opinion that 
the veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).  That is, he has presented a claim 
which is plausible.  In that regard, service medical records 
disclose that, on numerous occasions in service, the veteran 
received treatment for and/or diagnoses of allergic rhinitis 
and sinusitis.  Moreover, during the course of VA outpatient 
treatment in February 1994, shortly following the veteran's 
discharge from service, there was once again noted the 
presence of allergic rhinitis.  

On VA general medical examination in July 1994, the veteran 
complained of "nose and sinus allergies" for the past 10 
years, for which he had received multiple medications.  
Physical examination revealed the presence of swollen nasal 
membranes and inflamed turbinates bilaterally, with postnasal 
drip in the posterior pharyngeal area.  Additionally noted 
was that the veteran's nasal meatus could not be visualized 
due to the obstruction created by swelling of the turbinates.  
The pertinent diagnosis noted was allergic rhinitis and 
sinusitis.

The Board observes that, in November 1994, the veteran was 
seen at a service medical facility with a complaint of, among 
other things, nasal congestion accompanied by a thick mucous 
drainage.  Physical examination conducted at that time 
revealed some tenderness over the veteran's left maxillary 
sinus area, as well as a mild erythema of his throat.  The 
clinical assessment was upper respiratory infection, clinical 
sinusitis.  

On VA fee-basis ear, nose, and throat examination in April 
1995, the veteran complained of chronic sinus symptoms, 
including constant nasal congestion and a runny nose, with 
postnasal drainage.  On physical examination, the veteran's 
septum was deviated to the right, and all turbinates, 
especially those on the left side, were markedly swollen.  
Sinus illumination was somewhat decreased symmetrically, 
although there was no evidence of any significant sinus 
tenderness.  

The Board notes that, on VA pulmonary examination in April 
1995, the veteran once again gave a history of rhinitis and 
sinusitis.  Complaints at that time included nasal 
congestion, and postnasal drip.  Further evaluation revealed 
symptoms of active allergic rhinitis.  The pertinent 
diagnosis was allergic rhinitis.

The Board concedes that, notwithstanding the aforementioned 
clinical findings, recent radiographic studies of the 
veteran's sinuses have proved unremarkable.  Nonetheless, 
given the veteran's long history of both rhinitis and 
sinusitis, the Board is of the opinion that each of those 
disabilities as likely as not had its origin during the 
veteran's period of active military service.  Accordingly, a 
grant of service connection for allergic rhinitis and 
sinusitis is in order.

Regarding the issue of service connection for a chronic 
gastrointestinal disorder, the Board is once again of the 
opinion that the veteran's claim is well grounded, in that it 
is plausible.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998).  In that regard, over the course of the veteran's 20 
years of active military service, he received treatment on a 
number of occasions for gastroenteritis, and on one occasion, 
for what was described at the time as duodenal ulcer disease.  
More specifically, following an upper gastrointestinal series 
in April 1991, there was noted a 5-millimeter prominence of 
the mucosal folds in the distal antrum of the veteran's 
stomach, with a collection of barium on the lesser curvature 
side in the immediate prepyloric region.  The clinical 
assessment at that time was of a 5-millimeter lesser 
curvature prepyloric antral ulceration.

On VA general medical examination in July 1994, there was 
some tenderness in the area of the right upper quadrant of 
the veteran's epigastric region.   The pertinent diagnoses 
were duodenal ulcer; gastritis.

The Board concedes that, since the time of the aforementioned 
VA general medical examination, there have been rendered 
somewhat conflicting opinions as to the nature and etiology 
of the veteran's claimed gastrointestinal pathology.  In that 
regard, while on VA gastrointestinal examinations in February 
1995 and December 1998, there was essentially no evidence of 
any chronic gastrointestinal pathology, on VA examination in 
March 1996, the veteran received a diagnosis not only of 
duodenal ulcer disease, but also of gastritis with 
gastroesophageal reflux disease.  Moreover, while on recent 
VA gastrointestinal examination in January 1999, the veteran 
received a diagnosis of chronic gastroesophageal reflux, rule 
out Barrett's esophagus, a subsequent addendum to that 
examination noted that, while the veteran had been thought to 
have chronic esophageal reflux and Barrett's esophagus, a 
recent upper gastrointestinal series had revealed no evidence 
of gastroesophageal reflux.  

Based on the aforementioned, it would appear that the veteran 
currently experiences no chronic, clinically-identifiable 
gastrointestinal pathology.  Nonetheless, as previously 
noted, the veteran has in fact received a diagnosis of 
duodenal ulcer disease, a pathology which, by definition, is 
considered to be chronic.  38 C.F.R. § 3.309 (1998).  
Inasmuch as the veteran's ulcer disease was first shown to be 
present in service, the Board is of the opinion that such 
residuals as the veteran may experience as a result of that 
pathology likewise had their origin in service.  Accordingly, 
a grant of service connection for the residuals of ulcer 
disease is warranted.

II.  Entitlement to Increased Evaluations for Chronic Low 
back Strain with Degenerative Changes; Chondromalacia Patella 
of the Left Knee; Impingement Syndrome of the Left Shoulder; 
Residuals of Right Acromioclavicular Separation; Acne of the 
Face, Hands, and Arms; Bursitis of Both Elbows; and Residuals 
of Surface Squamous Cell Carcinoma of the Right Forehead

As regards the veteran's claims for increased ratings, the 
Board notes that disability evaluations, in general, are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  However, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
reported history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The Board further notes that it is the intent of the Schedule 
for Rating Disabilities (Part 4) to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  38 C.F.R. § 4.59 (1998).  This is to say that, 
even absent a definable limitation of motion, where there is 
functional disability due to pain, supported by adequate 
pathology, compensation may be warranted.  38 C.F.R. §§ 4.40, 
4.45 (1998).

Regarding the veteran's claim for an increased evaluation for 
his service-connected low back disorder, the Board notes 
that, on VA orthopedic examination in July 1994, the veteran 
complained of intermittent and episodic low back pain, with a 
"catch" in his low back about the lumbosacral and left or 
right iliolumbar areas, though with no associated numbness, 
tingling, or weakness in the lower extremities.  According to 
the veteran, his "attacks" occurred approximately once or 
twice a year, with very little if any low back complaints 
between those attacks.  On physical examination, the 
veteran's low back motion was "good and complete."  In the 
opinion of the examiner, the veteran experienced "no 
impairment" of his lower back due to motor restriction.  Nor 
did he show any evidence of sensory or motor radiculopathy.

On more recent VA orthopedic examination in January 1999, the 
veteran stated that he experienced "constant back pain" which 
was somewhat worse in the morning and late afternoon, and 
which was "relieved" when he "got up and walked around."  
Additionally noted was that, since the time of the veteran's 
discharge from service, he had been working in landscaping, 
with the result that his back had "gotten worse."

On physical examination, there was no evidence of any 
tenderness or deformity of the veteran's back.  His gait was 
within normal limits, and there was no evidence of spasm.  
Range of motion measurements showed forward flexion to 90 
degrees, with lateral bending to 20 degrees, and rotation to 
25 or 26 degrees in either direction.  The veteran was able 
to arise without difficulty, and to hyperextend to 
approximately 18 to 20 degrees without pain.  Straight leg 
raising was negative at 90 degrees.  The veteran displayed a 
good sensation to light touch in his lower extremities, as 
well as excellent strength in the major motor groups of his 
lower extremities.  Reflexes were two-plus and bilaterally 
equal at both the knee and ankle.  Radiographic studies 
showed some minor degenerative changes with questionable disc 
space narrowing at the level of the 4th and 5th lumbar 
vertebrae.  The clinical impression was of chronic low back 
pain, with a history of back pain, and no evidence of 
radicular or significant degenerative disease at the present 
time.

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of slight limitation of 
motion of the lumbar segment of the spine, accompanied by 
characteristic pain on motion.  38 C.F.R. Part 4, Codes 5293, 
5295 (1998).  In order to warrant an increased evaluation, 
there would, of necessity, need to be demonstrated the 
presence of moderate limitation of motion of the lumbar 
segment of the spine, or, in the alternative, moderate 
recurring intervertebral disc syndrome, or lumbosacral strain 
characterized by muscle spasm on extreme forward bending and 
a unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. Part 4, Codes 5292, 5293, 5295 (1998).  
As is clear from the above, the veteran currently exhibits no 
such clinical manifestations.  More specifically, he 
currently experiences no more than a slight limitation of 
motion of his lumbar spine, with no evidence of muscle spasm, 
or of radicular or significant degenerative disease.  Under 
such circumstances, the Board is of the opinion that the 
10 percent evaluation currently in effect is appropriate, and 
that an increased rating is not warranted.

Turning to the issue of an increased rating for service-
connected chondromalacia patella of the left knee, the Board 
notes that, at the time of the aforementioned VA orthopedic 
examination in July 1994, the veteran complained of some 
"snapping and popping" in his left knee, with pain over the 
medial joint line and, to some extent, the peripatellar area, 
but no severe swelling.  Physical examination revealed a good 
range of motion (0 through 130 degrees) of the veteran's left 
knee, as well as good stability of the anterior and posterior 
cruciate ligaments, and of the medial and lateral collateral 
ligaments.  There was no rotator instability, and 
patellofemoral tracking was considered to be good.  At the 
time of examination, there was no evidence of any effusion of 
the veteran's left knee, and no particular crepitus.  Some 
tenderness was present over the medial joint line, as well as 
on rotation of the tibia externally on the femur.

On more recent VA orthopedic examination in January 1999, the 
veteran complained of diffuse pain, particularly when getting 
up out of the kneeling or sitting position.  According to the 
veteran, his left knee "constantly popped," and would 
occasionally lock," as well as swell on an intermittent 
basis.  On physical examination, there was two-plus effusion 
as well as medial joint line tenderness of the veteran's left 
knee.  McMurray's sign was negative, and the veteran's left 
knee was stable.  Further examination revealed tenderness 
with patellofemoral compression, in conjunction with 0 to 130 
degrees of flexion.  The veteran's quadriceps strength was 
felt to be good in spite of an old ruptured quadriceps 
tendon.  In the opinion of the examiner, the veteran 
experienced "significant problems" with his knees, as 
characterized by frequent swelling.  While this might be due 
to chondromalacia patella or, in the alternative, a torn 
cartilage, "either way, there were significant problems both 
subjectively and objectively" in both of the veteran's knees.

The Board observes that the 10 percent evaluation currently 
in effect for the veteran's service-connected left knee 
disability contemplates the presence of slight impairment of 
that knee, with recurrent subluxation or lateral instability.  
In order to warrant an increased evaluation, there would, of 
necessity, need to be demonstrated the presence of moderate 
left knee impairment, or a limitation of flexion to 
30 degrees, and/or a limitation of extension to 15 degrees.  
38 C.F.R. Part 4, Codes 5257, 5260, 5261 (1998).  An 
increased evaluation would, likewise, be in order were there 
to be malunion of the tibia and fibula, with moderate knee or 
ankle disability.  38 C.F.R. Part 4, Code 5262 (1998).

As is clear from the above, the veteran does not currently 
exhibit a limitation of flexion or extension sufficient to 
warrant an increased evaluation.  Nonetheless, based upon a 
review of the pertinent evidence of record, the Board is of 
the opinion that current manifestations of the veteran's 
service-connected left knee disability more nearly 
approximate the criteria for a 20 percent evaluation than the 
10 percent evaluation currently in effect.  38 C.F.R. § 4.7 
(1998).  This is particularly the case given the recent 
evidence of two-plus effusion in the veteran's left knee, 
accompanied by tenderness in the medial joint line and on 
patellofemoral compression.  Under such circumstances, a 20 
percent evaluation for the veteran's service-connected 
chondromalacia patella of the left knee is in order.  
38 C.F.R. Part 4, Codes 5257, 5262 (1998).  An evaluation in 
excess of 20 percent is not warranted, however, inasmuch as 
the veteran does not currently exhibit the marked knee or 
ankle disability, or severe impairment of the left knee 
requisite to the assignment of such an evaluation.  

Regarding the issues of increased evaluations for the 
veteran's service-connected right and left shoulder 
disabilities, the Board notes that, on VA orthopedic 
examination in July 1994, the veteran complained of some 
stiffness in his right shoulder, as well as occasional aching 
with prolonged overhead use of his right arm, and on certain 
extremes of motion.  Reportedly, the veteran's right shoulder 
condition had been "pretty stable" over the past few years, 
though in the last month or two, he had experienced some 
increased discomfort on abduction and external rotation in 
the subacromial interval.  As regards his left shoulder, the 
veteran complained of a chronic tendinitis and subacromial 
bursitis, which had been treated conservatively with 
injections and other physical modalities.  Reportedly, the 
veteran had in the past experienced intractable discomfort, 
with the result that, in 1993, just prior to his discharge 
from service, he underwent an open decompression of the left 
shoulder with anterior acromioplasty and debridement of the 
subacromial space.  Since that time, the veteran had 
experienced a definite reduction of pain, though with 
continued popping and a sense of discomfort at certain 
extremes of abduction and external rotation.

On physical examination, the veteran exhibited a high-riding 
right clavicle which was relatively nontender.  There was a 
full range of motion, though with pain at the extremes.  
Scap-thoracic motion was likewise good, and within normal 
limits.  Glenohumeral motion was 85 to 90 percent of normal.  
The veteran's left shoulder showed no evidence of any high-
riding acromioclavicular joint or lateral clavicle.  Once 
again, there was good range of motion, though with slight 
tenderness over the anterior subacromial interval.  There was 
no evidence of atrophy, and scap-thoracic and glenohumeral 
motion were good. 

On more recent VA orthopedic examination in January 1999, the 
veteran complained of painful motion in his left shoulder.  
Physical examination revealed 175 degrees of flexion, with 
145 degrees of abduction, 65 degrees of extension, and 
external rotation of 40 degrees.  Internal rotation was to 
T8.  At the time of evaluation, there was no evidence of any 
deformity of the veteran's left shoulder, and his muscle 
strength was good.  The clinical impression was status post 
decompression of the left shoulder, with good result.

As regards the veteran's right shoulder, it was noted that he 
had experienced an acromioclavicular separation, for which he 
had received treatment with an open reduction and internal 
fixation.  Reportedly, the screw which had been inserted 
during the course of the aforementioned surgery was later 
removed.  The veteran's complaints included some decreased 
range of motion, as well as fatigability in his right 
shoulder.  On physical examination, there was present a 
rather large anterior scar, with some acromioclavicular 
subluxation.  Radiographic studies were described as "about a 
second degree."  There was no evidence of any tenderness in 
the acromioclavicular joint.  Range of motion studies showed 
flexion to 107 degrees, with abduction to 150 degrees, and 65 
degrees of extension.  External rotation was to 65 degrees, 
and the veteran was able to internally rotate his right 
shoulder to T12.  Muscle strength was described as good.  
Radiographic studies showed a second degree acromioclavicular 
separation, with calcified acromioclavicular ligaments, 
representative of healing.  The clinical impression was of 
status post acromioclavicular dislocation with repair and 
average results.  Noted at the time of evaluation was that 
the veteran might experience some discomfort with "overhead 
work."  

The Board notes that the veteran in this case is, by clinical 
studies, right-handed.  In order to warrant an increased 
evaluation for his service-connected right or left shoulder 
disabilities, there would, of necessity, need to be 
demonstrated the presence of a limitation of motion of the 
veteran's right or left arm at shoulder level, or nonunion of 
the clavicle or scapula, with loose movement or dislocation.  
38 C.F.R. Part 4, Codes 5201, 5203 (1998).  

As noted above, the veteran experiences a relatively good 
range of motion of both his right and left shoulders.  Under 
no circumstances is his right or left arm movement limited to 
shoulder level.  Nor are there clinical manifestations 
approximating nonunion of the clavicle or scapula, 
accompanied by loose movement.  Under such circumstances, the 
Board is of the opinion that the respective 10 percent 
evaluations currently in effect for the veteran's 
service-connected right and left shoulder disabilities are 
appropriate, and that increased ratings are not warranted.

Turning to the issue of a compensable evaluation for the 
veteran's service-connected bursitis of both elbows, the 
Board notes that, on VA orthopedic examination in July 1994, 
the veteran complained of left elbow pain.  Reportedly, the 
veteran had experienced a left lateral epicondylitis about 
his elbow, which had been treated with injections, and a 
"tennis elbow splint."  According to the veteran, his left 
elbow problems tended to recur with heavy activity.  

On physical examination, the veteran displayed good elbow, 
hand, and wrist motion.  There was some tenderness over the 
lateral epicondyle area of the veteran's elbow, though 
reflexes were equal.  Sensation and strength were likewise 
equal, as were the circumferences of the upper extremities. 

As of the time of a recent VA orthopedic examination in 
January 1999, the veteran complained of "tennis elbow" on one 
side only.  Reportedly, the veteran had received injections, 
and had been given a brace, with the result that he now 
experienced only "minimal symptoms, in spite of his work as a 
landscaper."  

On physical examination, the veteran's right elbow showed no 
atrophy, tenderness, or pain with resistant extension.  Range 
of motion studies showed 90 degrees of pronation and 
supination, as well as flexion from 0 to 130 degrees.  At the 
time of evaluation, there was no evidence of fluid in either 
of the veteran's elbow joints.  The veteran's left elbow was 
described as "exactly the same" as his right, and 
radiographic studies of each elbow were within normal limits.  
Noted at the time of examination was that, while the veteran 
might have had a tennis elbow in the past, he currently had 
"normal X-rays and normal findings."

The Board observes that, in order to warrant a compensable 
evaluation for service-connected bursitis of both elbows, 
there would, of necessity, need to be demonstrated limitation 
of flexion of the forearm to at least 100 degrees, or of 
extension to 45 degrees.  38 C.F.R. Part 4, Codes 5019, 5206, 
5207 (1998).  Clearly, the veteran currently exhibits no such 
limitation of motion.  Moreover, as of the time of the most 
recent orthopedic examination in January 1999, there was no 
evidence of pain in either of the veteran's elbows.  Based on 
such findings, the Board is of the opinion that the 
noncompensable evaluation currently in effect for the 
veteran's service-connected bursitis of both elbows is 
appropriate.  Accordingly, an increased rating is not 
warranted.

Turning to the issue of increased evaluations for the 
veteran's service-connected acne of the face, hands, and 
arms, and squamous cell carcinoma of the right forehead, at 
the time of the aforementioned VA general medical examination 
in July 1994, the veteran gave a history of chronic acne, for 
which he took medication, as well as actinic keratosis, and 
cancer of the forehead.  Physical examination revealed the 
presence of actinic keratoses of the forehead and temple 
area, as well as of the scalp, and both arms.  

On VA fee-basis dermatologic examination, likewise conducted 
in July 1994, it was noted that the veteran had experienced 
considerable exposure to sunlight over the years, with most 
related damage occurring around his forehead, face, and neck.  
In addition, the veteran had reportedly undergone removal of 
a skin cancer from his right forehead.  According to the 
veteran, his service-connected acne was "not so much of a 
problem" as the recurrent keratoses and history of skin 
cancer and the "obvious skin damage on his face."

On physical examination, there was a scarring lesion on the 
veteran's left forehead.  On the left lower nasolabial fold, 
there was a small nodular lesion measuring approximately 2 to 
3 millimeters in diameter resembling a basal cell 
epithelioma.  The veteran, however, maintained that this 
would probably subside "after a while."  Other areas of the 
veteran's face were characterized by redness and scaling, as 
well as obvious actinic damage.  With the exception of one 
small actinic keratosis on the exterior surface of his left 
forearm, the veteran's trunk and arms were relatively clear.  
There was a minimal degree of change on the dorsal surface of 
the veteran's hands, as evidenced by patches of 
hyperpigmentation and scaling, as well as one lesion on the 
left hand which had recently been irritated.

On more recent VA dermatologic examination in February 1999, 
the veteran gave a history of basal cell carcinoma of the 
forehead, which had been excised in the 1980's.  Additionally 
noted was the presence of a 5 cc left nasolabial fold which 
had been excised in 1997.  At the time of evaluation, the 
veteran gave a 20-plus-year history of multiple macular 
erythematous lesions of his face and arms.  Physical 
examination revealed the presence of multiple erythematous 
lesions of the face and forearms, some of which were 
hypertrophic.  There was no evidence of any ulcers, though 
some of the aforementioned lesions were crusted.  At the time 
of evaluation, there was no evidence of any associated 
systemic or nervous manifestations.  The pertinent diagnosis 
was actinic keratoses of the face and forearms.

The Board observes that the 10 percent evaluation currently 
in effect for the veteran's service-connected acne of the 
face, hands, and arms contemplates the presence of 
exfoliation, exudation or itching involving an exposed 
surface or extensive area.  In order to warrant an increased 
evaluation, there would need to be demonstrated the presence 
of constant exudation or itching, as well as extensive 
lesions, or marked disfigurement.  38 C.F.R. Part 4, Codes 
7806, 7819 (1998).  In like manner, a compensable evaluation 
for the veteran's service-connected scar as the residual of 
excision of squamous cell carcinoma of the right forehead 
would require demonstrated evidence of tenderness and/or pain 
of the scar in question, or some evidence of disfigurement of 
the veteran's face.  38 C.F.R. Part 4, Codes 7800, 7804, 7818 
(1998).  However, as is clear from the above, the veteran 
currently exhibits no such clinical manifestations.  Indeed, 
as of the time of the aforementioned VA dermatologic 
examination in February 1999, there was no evidence of the 
constant exudation or itching, or extensive lesions or marked 
disfigurement requisite to the assignment of an increased 
evaluation for service-connected acne.  Nor was there any 
evidence that the scar of the veteran's forehead sustained as 
the result of the surgical excision of squamous cell 
carcinoma was either tender or painful, or productive of any 
disfigurement.  Under such circumstances, the Board is of the 
opinion that the respective schedular evaluations currently 
in effect for the veteran's service-connected acne of the 
face, hands, and arms, and squamous cell carcinoma of the 
right forehead are appropriate, and that increased ratings 
are not warranted.

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in January 1996.  Such testimony, however, as 
regards all issues save those of service connection for 
allergic rhinitis/sinusitis and ulcer disease, and an 
increased evaluation for service-connected chondromalacia 
patella of the left knee, is regrettably not probative when 
taken in conjunction with the entire objective medical 
evidence presently on file.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.  


ORDER

Service connection for allergic rhinitis and sinusitis is 
granted. 

Service connection for the residuals of ulcer disease is 
granted.

Service connection for a chronic headache disorder, including 
migraine headaches, is denied.

An evaluation in excess of 10 percent for chronic low back 
strain with degenerative changes is denied.

An increased (20%) evaluation for service-connected 
chondromalacia patella of the left knee is granted, subject 
to those regulations governing the award of monetary 
benefits.

An evaluation in excess of 10 percent for impingement 
syndrome of the left shoulder, status post arthroscopic 
surgery with degenerative changes, is denied.

An evaluation in excess of 10 percent for the residuals of 
right acromioclavicular separation, status post open 
reduction surgery with degenerative changes, is denied.

An evaluation in excess of 10 percent for chronic acne of the 
face, hands, and arms is denied.

A compensable evaluation for bursitis of both elbows is 
denied.

A compensable evaluation for the residuals of surface 
squamous cell carcinoma of the right forehead is denied.



		
	S. F. SYLVESTER
	Acting Member, Board of Veterans' Appeals




 

